 

FILED

May 7, 2019
UNITED STATES DISTRICT COURT FOR THE

CLERK, US DISTRICT COURT
EASTERN DISTRICT OF
CALIFORNIA
EASTERN DISTRICT OF CALIFORNIA mic a

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:16-PO-00303-EFB-1
Plaintiff, )
V. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
RODNEY H. THRIFT, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release RODNEY H. THRIFT , Case No. _2:16-PO-
00303-EFB-1_ , Charge _36CFR 261.6(h) _, from custody subject to the conditions contained in the
attached “Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance
Bail Posted in the Sum of $_

Unsecured Appearance Bond $_

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporate Surety Bail Bond

Y_ (Other) Pretrial conditions as stated on the record.
This release order is not effective until the date defendant has signed and understands the
attached “Notice to Defendant Being Released”.

Issued at Sacramento, CA. on _May7, 2019 at _2:00 pm

By /s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court
